Title: To George Washington from Charles Pinckney, 4 July 1790
From: Pinckney, Charles
To: Washington, George



Dear Sir,
Charleston [S.C.] July 4: 1790

I had the honour of writing you by the Maria some weeks ago—since which I have heard that Colonel Willett had proceeded by Land, with Mr McGillivray & a number of the Creek Chiefs on a Visit to New York. As this confidence in them in consenting to travel through the Country has induced the inhabitants of our frontiers to suppose that every thing either is accommodated or in a fair way of being so, I will be much obliged to you for the earliest information of a peace being concluded with the terms they may have agreed to, that I may have the pleasing opportunity of removing the anxieties of a number of very deserving men who live in their neighbourhood.
This will be delivered to you by Mr Chesnut a very worthy man who resides in our interior Country & who is on a Visit to the Northern States—he proposes to return in October & will with pleasure forward any dispatches you may commit to his Care.
I am pleased to find that you are perfectly recovered from

your late indisposition & with requesting your goodness to excuse the trouble I am sometimes obliged to give you I remain with the highest Regard and Esteem Dear Sir much obliged yours truly

Charles Pinckney

